The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of claims
Claims 1, 4-6, 17-18, and 23-26 are pending and under examination in the instant office action. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  However, it is noted that none of foreign priority documents are provided.
 
Information Disclosure Statement
Signed and initialed copies of the IDS papers filed on 12/15/2020 are enclosed in this action. However, those references lined through are not considered because no publication dates are provided or their English translations are not provided.

Claim objections
Claim 1 is objected to because of the following informalities:  A full name of “CDAi” should be given in line 11 for clarification and then use its acronym thereafter. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 17-18, and 23-26 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All dependent claims are included.
While the preamble of claim 1 recites “a patient having an intestinal disorder” in line 1, the active step of the claim recites “for use in the treatment of Crohn’s disease” lines 10-11 and “a patient is one having a CDAi value between 220 and 400” in line 11.  CDAI is Crohn’s disease activity index, thus to have a CDAI, the patient necessarily has Crohn’s disease. Thus, it is vague and unclear as to whether the patient population of the claimed method encompass patients having “any intestinal disorder” as recited in the preamble or limits to those having  “Crohn’s disease” with a CDAi value between 220 and 400 as recited in the step?   This rejections may be overcome by amending “a patient having an intestinal disorder” in the preamble to “a patient having Crohn’s disease” disorder”.
For the examination purpose, the patient population for the claimed method is considered to be a patient having “Crohn’s disease” with a CDAi value between 220 and 400. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 1, 4-6, 17-18, and 23-26 are rejected under 35 U.S.C. § 103(a) as being unpatentable over WO2006/094737 (cited in the IDS filed on 12/15/2020) in view of WO2008/029208 (cited in the IDS filed on 12/15/2020). 
WO 2006/094737 disclose gastroresistant pharmaceutical formulations containing rifaximin in gastroresistant microgranules and a method of administering the formulation for treating inflammatory bowel diseases such as Crohn's disease wherein the gastroresistant rifaximin microgranules comprise one or more of polymorphous forms such as polymorphic form β (abstract, p10, lines 10-16, and claims 1, 8-9, 14-15). WO 2006/094737 teaches that the gastroresistant microgranules of rifaximin remain insoluble in the stomach (e.g., at a range of pH between about 1.5 and about 4.0) and soluble in the intestine (e.g., at higher pH, for example between about 5.5 and about 7.5.), to administer high dose, targeting the maximum release of the active ingredient in the intestine and at the same time maximizing its contact with the intestinal mucous membrane because of the high superficial area of the microgranules (p10, lines 1-9). 
The reference further discloses working examples wherein Crohn's disease patients in acute, mild to moderate grade, are administered the rifaximin at a dose of 800 mg 2 times a day for a total dosage equal to 1600 mg for 12 weeks (p24, Example 7). WO 2006/094737 further teaches that the Crohn's disease patients have CDAI (Crohn disease active index) value between 200 and 300, which overlap the claimed CDAI range between 220 and 400. Thus, the patient population of the prior art encompasses those claimed.  Also, WO 2006/094737 teaches that clinic remission is defined as CDAI lower than 150 points at the end of the study and the clinical remission after 12 weeks of therapy, is achieved by 51.9% of the patients with the gastroresistant formulation (p24, lines 9-11 and 18-20). The reference further discloses that patients with a protein C reactive value, an index of inflammation in course, higher than normal were treated with rifaximin (p25, Example 8 and Table 8). In the above working example, the rifaximin treatment was provided as a monotherapy.
WO 2006/094737 discloses oral formulations in tablets comprising 400 mg rifaximin and extra-granular excipients in the total amount which is about 9.5% by weight (p21, Tables 3), which falls within the claimed range of 5% and 20% by weight.  The reference teaches that the gastroresistant microgranules of rifaximin can be directly compressed in tablet after having mixed with the following appropriate excipients: disintegrants such as corn and potato starch, croscarmelose, crospovidone, sodium starch glycolate; diluents such as dicalcium phosphate, calcium sulphate, cellulose, microcrystalline cellulose (AVICEL.RTM.), hydroxypropyl methyl cellulose, corn starch, lactose, kaolin, mannitol, sodium chloride, dry starch; binders such as starch, gelatine, sugars as sucrose, glucose, dextrose, lactose, synthetic gum, sodium alginate, carboxymethyl cellulose, methylcellulose, polyvinylpyrrolidone, polyethylene glycol, ethylcellulose, water, waxes, alcohol; lubricants such as talc, magnesium stearate, calcium stearate, stearic acid, hydrogenated vegetable, oils, polyethylenglycole; glidants such as colloidal silicon dioxide, talc; colouring agents, and sweeteners such as sucrose, sorbitol, mannitol, saccharine, acesulfame, neohesperedine (p15, line 22-p16, line 7). Also, a tablet composition comprising rifaximin gastroresistant microgranules (90.53 %), sodium carboxymethyl cellulose (disintergrant) (4.87%), Avicel PH 101 (diluent) (3.34%), and Mg-stearate (lubricant) (1.21%) is specifically disclosed (Table 3). In addition, WO 2006/094737 discloses that the tablets are then coated, using conventional pan equipment, with a hydroxypropylmethylcellulose film (a film-forming coating) in order to improve appearance and achieve taste mask properties (p16, line 26-p17, line 8 and p21, lines 10-13).
WO 2006/094737 does not specifically disclose a tablet comprising 1,2-propandiol solvate form of rifaximin in polymeric form β. 
However, WO 2006/094737 already teaches and suggests that one or more of polymorphouse forms including polymorphic form β can be used for the gastroresistant rifaximin microgranules and discloses oral formulations in tablets comprising rifaximin and extra-granular excipients in the claimed amount as stated above. WO 2006/094737 further teaches that high systemic bioavailability of the antibiotics is at the root of their high incidence of side effects registered in long term therapy (p3, line 13-15) and low absorption profile of rifaximin, which reduces the incidence of side effects and the unwanted risk of pharmacological interactions, is desirable in the therapy of inflammatory chronic bowel disease and particularly in Crohn's disease (p4, lines 19-23). 
Also, WO 2008/029208 teaches that for rifaximin, a low absorption is very important, because it plays an efficacious antibacterial activity in the gastrointestinal tract versus a large spectrum of microorganisms responsible for infective diarrhoea, showing an excellent safety profile because it is not absorbed in humans, and thus the use of polymorph β, which is the less absorbed of all the polymorphous forms of rifaximin, is very advantageous (p4, lines 16-28). In addition, WO 2008/029208 discloses pharmaceutical preparation in the form of tablets containing 1,2-propandiol solvate form of rifaximin form β prepared according to example 5, which consists of gastroresistant microgranules comprising 1,2-propandiol solvate of rifaximin form β (corresponding to 400 mg of rifaximin), sodium carboxymethyl cellulose (4.87%), Avicel PH 101 (3.34%), and Mg-stearate (1.21%) and the tablets are then coated, using conventional pan equipment, with a hydroxypropylmethylcellulose film (a film-forming coating) in order to improve appearance and achieve taste mask properties (p11-12, example 5 and p14, example 7 and  p15, lines 1-10). The total amount of the extra-granular excipients (about 10%), thus falls within the claimed range.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the tablets comprising gastroresistant microgranules containing 1,2-propandiol solvate of rifaximin form β, pharmaceutically acceptable extra-granular excipients  and a film-forming coating of WO 2008/029208 for treating Crohn's disease in the same way as taught by WO 2006/094737 because the polymorphic form β of rifaximin is the less absorbed of all the polymorphous forms of rifaximin and thus more advantageous than the other polymorphic forms as evidenced by WO 2008/029208. The skilled artisan would have been motivated to do so on the reasonable expectation that the tablet containing 1,2-propandiol solvate of rifaximin taught by WO 2008/029208 would be more efficacious locally and safer (less systemic effects) due to its low absorption in the treatment of Crohn’s disease which was known to be treatable by rifaximin as evidenced by WO 2006/094737.  
As to pharmacokinetic features (e.g., Cmax, and AUC) recited in claims 4-5,  WO 2008/029208 does not expressly discloses the claimed pharmacokinetic features (Cmax and AUC0-24), however WO 2008/029208 teaches the same tablet formulation containing the same 1,2-propandiol solvate of rifaximin form β in gastroresistant microgranules, which is formulated with the same excipients in the same amounts as claimed and has the same film-forming coating as claimed, thus those  pharmacokinetic features would be inherent features of the tablet formulation taught by WO 2008/029208. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).
As to claims 24-25, WO 2006/094737 further teaches that Crohn's disease is a severe chronic inflammatory disease affecting various levels of the digestive tract, from the mouth to the anus, particularly it can be observed in the last portion of the small intestine, either the ileum, the colon or both and sometimes in the mucous membrane of the colon and in the anal region as well.  One of ordinary skill in the art would have recognized that patients having Crohn's disease in WO 2006/094737 encompass those having the diseases localized in ileum and colon as well as those having a recent diagnosis of the disease.  In addition, the skilled artisan would have been further motivated to use the rifaximin gastroresistant microgranules for those having the diseases localized in ileum and colon because rifaximin in gastroresistant microgranules, which was taught to target the maximum release of the active ingredient in the intestine and at the same time maximizing its contact with the intestinal mucous membrane by WO 2006/094737, would be released mainly in small intestine including ileum and thereby it would be more effective for patients having Crohn’s disease localized in ileum and colon.   In addition, the skilled artisan would have reasonably expected that the rifaximin formulation would be similarly effective for patients having a recent diagnosis of the disease. 
From the teachings of the references in combination, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4-6, 17-18, and 23-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US patent 8,568,782 in view of WO 2008/029208. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of ‘782 patent and the instant claims encompass gastroresistant pharmaceutical formulations such as film-coated tablet containing rifaximin in gastroresistant microgranules and claimed excipients and a method of administering the formulation for treating inflammatory bowel diseases such as Crohn's disease wherein the gastroresistant rifaximin microgranules comprise one or more of polymorphous forms such as polymorphic form β. The Crohn's disease encompasses those characterized by CDAI values overlapping the claimed range as evidenced by the specification of ‘782 patent, which discloses that the Crohn's disease patients have CDAI (Crohn disease active index) value between 200 and 300 (see column 13, Example 7). Thus, the patient population of ‘782 overlaps those claimed. The claims of ‘782 does not specifically recite 1,2-propandiol solvate form of rifaximin in polymeric form β. However, the claims of ‘782 recites that the polymorphic form is form β (claim 5) and the formulation is in the form of a tablet which is film coated (claim 19 and 21). Also, WO 2008/029208 teaches that for rifaximin, a low absorption is very important, because it plays an efficacious antibacterial activity in the gastrointestinal tract versus a large spectrum of microorganisms responsible for infective diarrhoea, showing an excellent safety profile because it is not absorbed in humans, and thus the use of polymorph β, which is the less absorbed of all the polymorphous forms of rifaximin, is very advantageous (p4, lines 16-28). In addition, WO 2008/029208 discloses pharmaceutical preparation in the form of tablets containing 1,2-propandiol solvate of rifaximin form β prepared according to example 5, which consists of gastroresistant microgranules comprising 1,2-propandiol solvate of rifaximin form β (corresponding to 400 mg of rifaximin), sodium carboxymethyl cellulose (4.87%), Avicel PH 101 (3.34%), and Mg-stearate (1.21%) and the tablets are then coated, using conventional pan equipment, with a hydroxypropylmethylcellulose film (a film-forming coating) in order to improve appearance and achieve taste mask properties (p11-12, example 5 and p14, example 7 and  p15, lines 1-10). The total amount of the extra-granular excipients (about 10%), thus falls within the claimed range.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare the tablet comprising gastroresistant microgranules containing  1,2-propandiol solvate of rifaximin in polymorphic form β and the extra-granular excipients as taught by WO 2008/029208 and to use the tablet for treating Crohn's disease because the polymorphic form β of rifaximin is the less absorbed of all the polymorphous forms of rifaximin and thus more advantageous than the other polymorphic forms as evidenced by WO 2008/029208. One of ordinary skill in the art at the time the invention was made would have been motivated to do so on the reasonable expectation that the tablet formulation containing the 1,2-propandiol solvate of rifaximin in polymorphic form β would be more efficacious locally and safer (less systemic effects) due to its low absorption in the treatment of Crohn’s disease. As to the duration of administration, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the duration of administration for treating Crohn's disease to maximize therapeutic outcome. Those of ordinary skill in the art would have readily optimized administration duration as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to initial administration. As to Cmax and AUC, WO 2008/029208 teaches the same tablet formulation containing the same 1,2-propandiol solvate of rifaximin in polymorphic form β in gastroresistant microgranules, which is formulated with the same excipients in the same amounts as claimed and has the same film-forming coating as claimed, thus those pharmacokinetic features would be inherent features of the tablet formulation taught by WO 2008/029208. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).

Claims 1, 4-6, 17-18, and 23-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-44 of US 10,285,944 in view of WO 2008/029208. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of ‘944 patent and the instant claims encompass gastroresistant pharmaceutical formulations such as film-coated tablet containing rifaximin in gastroresistant microgranules and claimed excipients and a method of administering the formulation for treating inflammatory bowel diseases such as Crohn's disease in a patient with higher C-reactive protein value than a standard wherein the gastroresistant rifaximin microgranules comprise one or more of polymorphous forms  such as polymorphic form β and the same excipients as claimed. The Crohn's disease encompasses those characterized by CDAI values overlapping the claimed range as evidenced by the specification of ‘944 patent, which discloses that the Crohn's disease patients have CDAI (Crohn disease active index) value between 200 and 300 (see columns 13-14, Example 7). The claims of ‘944 patent does not specifically recite 1,2-propandiol solvate form of rifaximin in polymeric form β. However, the claims of ‘944 patent recites that the polymorphic form can be form β (claims 61 and 71) and the formulation is in the form of a film coated tablet comprising the same pharmaceutically acceptable extra-granular excipients as claimed. Also, WO 2008/029208 teaches that for rifaximin, a low absorption is very important, because it plays an efficacious antibacterial activity in the gastrointestinal tract versus a large spectrum of microorganisms responsible for infective diarrhoea, showing an excellent safety profile because it is not absorbed in humans, and thus the use of polymorph β, which is the less absorbed of all the polymorphous forms of rifaximin, is very advantageous (p4, lines 16-28). In addition, WO 2008/029208 discloses pharmaceutical preparation in the form of tablets containing 1,2-propandiol hydrate/solvate of rifaximin form β prepared according to example 5, which consists of gastroresistant microgranules comprising 1,2-propandiol hydrate/solvate of rifaximin form β (corresponding to 400 mg of rifaximin), sodium carboxymethyl cellulose (4.87%), Avicel PH 101 (3.34%), and Mg-stearate (1.21%) and the tablets are then coated, using conventional pan equipment, with a hydroxypropylmethylcellulose film (a film-forming coating) in order to improve appearance and achieve taste mask properties (p11-12, example 5 and p14, example 7 and  p15, lines 1-10). The total amount of the extra-granular excipients (about 10%), thus falls within the claimed range.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the tablet comprising gastroresistant microgranules containing  1,2-propandiol solvate of rifaximin in polymorphic form β and extra-granular excipients as taught by WO 2008/029208 for treating Crohn's disease because the polymorphic form β of rifaximin is the less absorbed of all the polymorphous forms of rifaximin and thus more advantageous than the other polymorphic forms as evidenced by WO 2008/029208. One of ordinary skill in the art at the time the invention was made would have been motivated to do so on the reasonable expectation that the tablet formulation containing 1,2-propandiol solvate of rifaximin in polymorphic form β  would be more efficacious locally and safer (less systemic effects) due to its low absorption in the treatment of Crohn’s disease. As to the duration of administration, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the duration of administration for treating Crohn's disease to maximize therapeutic outcome. Those of ordinary skill in the art would have readily optimized administration duration as determined by good medical practice, the clinical condition of the individual patient, and patient’s response to initial administration. As to Cmax and AUC, WO 2008/029208 teaches the same tablet formulation containing the same 1,2-propandiol solvate of rifaximin in polymorphic form β in gastroresistant microgranules, which is formulated with the same excipients in the same amounts as claimed and has the same film-forming coating as claimed, thus those pharmacokinetic features would be inherent features of the tablet formulation taught by WO 2008/029208. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611